Exhibit 99.1 Financial Statements INDEX Report of Management on Media General, Inc.’s Internal Control over Financial Reporting 2 Report of Independent Registered Public Accounting Firm on Internal Control over Financial Reporting 3 Report of Independent Registered Public Accounting Firm 4 Consolidated Statements of Operations for the fiscal years ended December 31, 2012, December 25, 2011, and December 26, 2010 5 Consolidated Statements of Comprehensive Loss for the fiscal years ended December 31, 2012, December 25, 2011, and December 26, 2010 6 Consolidated Balance Sheets at December 31, 2012 and December 25, 2011 7 Consolidated Statements of Stockholders’ Equity (Deficit) for the fiscal years ended December 31, 2012, December 25, 2011, and December 26, 2010 9 Consolidated Statements of Cash Flows for the fiscal years ended December 31, 2012, December 31, 2012, December 25, 2011, and December 26, 2010 10 Notes 1 through 11 to the Consolidated Financial Statements 11 1 Report of Management on Media General, Inc.’s Internal Control over Financial Reporting Management of Media General, Inc., (the Company) has assessed the Company’s internal control over financial reporting as of December 31, 2012, based on criteria for effective internal control over financial reporting described in “Internal Control – Integrated Framework”issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on this assessment, management believes that as of December 31, 2012, the Company’s system of internal control over financial reporting was operating effectively based upon the specified criteria. Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting.The Company’s internal control over financial reporting is comprised of policies, procedures and reports designed to provide reasonable assurance, to the Company’s management and Board of Directors, that the financial reporting and the preparation of financial statements for external purposes has been handled in accordance with accounting principles generally accepted in the United States.Internal control over financial reporting includes those policies and procedures that (1) govern records to accurately and fairly reflect the transactions and dispositions of assets of the Company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company;and (3) provide reasonable safeguards against or timely detection of material unauthorized acquisition, use or disposition of the Company’s assets. Internal controls over financial reporting are subject to inherent limitations, including the possibility of human error and the circumvention or overriding of controls, and may not prevent or detect all misstatements.Additionally, projections as to the effectiveness of controls to future periods are subject to the risk that controls may not continue to operate at their current effectiveness levels due to changes in personnel or in the Company’s operating environment. Media General’s independent registered public accounting firm has issued an attestation report on the Company’s internal control over financial reporting.Their report appears on the following page. January 31, 2013 /s/ George L. Mahoney /s/ James F. Woodward George L. Mahoney James F. Woodward President and Chief Executive Officer
